UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4799



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHN CORDERO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:96-cr-00358-JFA-14)


Submitted:   March 13, 2008                 Decided:   March 31, 2008


Before WILLIAMS, Chief Judge, and MICHAEL and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Reginald
I. Lloyd, United States Attorney, Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Cordero appeals the district court’s order revoking

his supervised release and sentencing him to a six-month term of

imprisonment.    On appeal, Cordero contends that the district court

erred by revoking his supervised release because the government

failed to prove that he knowingly used cocaine.              We affirm.

            Under   18    U.S.C.A.      §   3583(g)(1)    (West   Supp.     2007),

revocation of supervised release is mandatory if the defendant

possessed a controlled substance in violation of the terms of his

supervised release.           Proof that a defendant intentionally used a

controlled substance is sufficient to establish possession of that

substance within the meaning of § 3583(g).                  United States v.

Battle, 993 F.2d 49, 50 (4th Cir. 1993); see United States v.

Clark, 30 F.3d 23, 26 (4th Cir. 1994).              A district court need only

find   a   violation     of    a   condition   of   supervised    release    by   a

preponderance of the evidence. 18 U.S.C.A. § 3583(e)(3) (West 2000

& Supp. 2007); Johnson v. United States, 529 U.S. 694, 700 (2000).

We have reviewed the record with these standards in mind and

conclude that the district court did not abuse its discretion in

revoking Cordero’s supervised release.                 See United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999) (stating standard of

review).

            Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions


                                       - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -